Citation Nr: 9919269	
Decision Date: 07/14/99    Archive Date: 07/20/99

DOCKET NO.  94-21 307	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for a skin disorder, to 
include lupus, secondary to injections of Xylocaine, Novocain 
and Carbocaine while in service.

2.  Entitlement to service connection for a psychiatric 
disorder manifested by mental confusion, secondary to 
injections of Xylocaine, Novocain and Carbocaine while in 
service.

3.  Entitlement to service connection for a disability 
manifested by pain, to include carpal tunnel syndrome, 
secondary to injections of Xylocaine, Novocain and Carbocaine 
while in service.


REPRESENTATION

Appellant represented by:	Mississippi State Veterans 
Affairs Commission



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. Acosta, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1978 to May 1982.

The above three matters come before the Board of Veterans' 
Appeals (Board) on appeal from a January 1994 rating decision 
of the Department of Veterans Affairs (VA) Jackson, 
Mississippi, Regional Office (RO).  The appeal was remanded 
in March 1997 to afford the veteran the opportunity to 
provide testimony at a travel board hearing (TBH).  The 
hearing was held in Jackson, Mississippi, on June 25, 1997, 
before Jack W. Blasingame, who is a Member of the Board's 
Section deciding this appeal and was designated by the 
Chairman to conduct it, pursuant to 38 U.S.C.A. § 7102(b) 
(West 1991).  A transcript of the hearing is of record.

At the above TBH, testimony was offered to the effect that 
there was additional evidence, in the form of evidence from 
the Social Security Administration (SSA) and private medical 
records, that was pertinent to this appeal but that had yet 
to be secured.  A second remand was consequently issued, in 
December 1997, with instructions to the RO to secure this 
additional evidence.  The requested development has been 
accomplished and the claims folders have been returned to the 
Board.

The Board notes that the RO received on June 1, 1999, 
approximately 76 pages containing several statements from the 
veteran's wife, a medical article about a disease called 
vasculitis, to which further reference will be made in the 
body of the present decision, and duplicates of records that 
the RO obtained from the SSA and of several service and 
postservice (VA and private) medical records, all of which 
have already been considered by the RO.  Two things must be 
pointed out regarding the statements from the veteran's wife.

First, the veteran's wife appears to be alleging that the RO 
has not considered all the evidence of record and/or has 
failed to secure additional medical evidence.  The Board has 
carefully and painstakingly reviewed the entire evidence of 
record, which is plentiful and reflects several submissions 
of duplicate evidence, and has found that the RO has indeed 
discussed and taken into consideration all the pertinent 
evidence of record in its several re-adjudications of the 
matters on appeal.  It does not appear that there is 
additional medical evidence pertinent to the appealed matters 
that has yet to be secured and that would be essential to 
fairly decide the appealed matters.  The Board, thus, sees no 
reason to remand these matters, for the third time, as such 
action would unnecessary delay the resolution of this appeal 
and would, at most, only result in the production of 
additional medical evidence that is not the least likely to 
serve to well-ground the appealed claims for service 
connection.

Second, it appears that the veteran's wife may also be 
claiming service connection for additional disabilities, to 
include vasculitis, a somatoform disorder, Raynaud's disease, 
acid reflux, arthritis of multiple joints, high blood 
pressure and liver dysfunction.  These issues are referred 
back to the RO for appropriate action.

It must also be noted that, on June 29, 1999, the Board 
received copies of some of the aforementioned duplicates that 
were received at the RO 28 days earlier, as well as another 
handwritten statement from the veteran's wife, again asking 
the Board to consider the evidence that was being submitted 
and essentially claiming that the RO had failed to secure 
evidence that was pertinent to this appeal.  Again, the Board 
must point out the fact that the evidence recently received 
merely consists of duplicates of evidence that was already 
considered by the RO and it is the opinion of the Board that 
a remand to attempt to secure any additional evidence is not 
warranted because the evidence that would be obtained if such 
action were taken would basically consist of evidence showing 
recent medical treatment and not providing any basis to well 
ground the claims for service connection hereby on appeal.

It is clear from the record that VA has fully complied with 
its duty to assist the veteran in the present case and that 
the appeal is now ready for its disposition.


FINDINGS OF FACT

1.  It has not been objectively shown that the veteran 
currently suffers from a skin disorder, to include lupus, 
that had its onset during service or is in any way causally 
related to inservice events, to include the claimed 
administration of Xylocaine, Novocain and Carbocaine.

2.  It has not been objectively shown that the veteran 
currently suffers from a psychiatric disorder manifested by 
mental confusion, that had its onset during service or is in 
any way causally related to inservice events, to include the 
claimed administration of Xylocaine, Novocain and Carbocaine.

3.  It has not been objectively shown that the veteran 
currently suffers from a disability manifested by pain, to 
include carpal tunnel syndrome, that had its onset during 
service or is in any way causally related to inservice 
events, to include the claimed administration of Xylocaine, 
Novocain and Carbocaine.


CONCLUSIONS OF LAW

1.  The veteran has failed in his initial duty to submit a 
claim of entitlement to service connection for a skin 
disorder, to include lupus, secondary to inservice injections 
of Xylocaine, Novocain and Carbocaine, that is well grounded 
or capable of substantiation.  38 U.S.C.A. § 5107(a) (West 
1991).

2.  The veteran has failed in his initial duty to submit a 
claim of entitlement to service connection for a psychiatric 
disorder manifested by mental confusion, secondary to 
inservice injections of Xylocaine, Novocain and Carbocaine, 
that is well grounded or capable of substantiation.  
38 U.S.C.A. § 5107(a) (West 1991).

3.  The veteran has failed in his initial duty to submit a 
claim of entitlement to service connection for a disability 
manifested by pain, to include carpal tunnel syndrome, 
secondary to inservice injections of Xylocaine, Novocain and 
Carbocaine, that is well grounded or capable of 
substantiation.  38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR THE FINDINGS AND CONCLUSIONS

The threshold question that must be resolved at the outset of 
the analysis of any issue is whether each one of the appealed 
claims is well grounded; that is, whether it is plausible, 
meritorious on its own, or otherwise capable of 
substantiation.  Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1990).  The United States Court of Veterans Appeals (known 
as the United States Court of Appeals for Veterans Claims 
since March 1999, hereinafter referred to as "the Court") 
has said that VA's statutory "duty to assist" under 
38 U.S.C.A. § 5107(a) (West 1991) does not arise until there 
is a well-grounded claim.  Gilbert v. Derwinski, 1 Vet. 
App. 49, 55 (1990).

The Board does not have jurisdiction to adjudicate claims 
that are not well grounded.  Boeck v. Brown, 6 Vet. App. 14, 
17 (1993).  An appellant has, by statute, the duty to submit 
evidence that a claim is well-grounded, which means that the 
evidence must "justify a belief by a fair and impartial 
individual" that the claim is plausible.  38 U.S.C.A. 
§ 5107(a) (West 1991).  When such type of evidence is not 
submitted, the initial burden placed on the appellant is not 
met.  Tirpak v. Derwinski, 2 Vet. App. 609 (1992).

In order for a claim for service connection to be well 
grounded, there must be competent evidence of a current 
disability (a medical diagnosis), of incurrence or 
aggravation of a disease or injury during service (lay or 
medical evidence), and of a nexus between the inservice 
injury or disease and the current disability (medical 
evidence).  Caluza v. Brown, 7 Vet. App. 498, 506 (1995).

Evidentiary assertions by the appellant must be accepted as 
true for the purposes of determining whether a claim is well-
grounded, except where the evidentiary assertion is 
inherently incredible or when the fact asserted is beyond the 
competence of the person making the assertion.  King v. 
Brown, 5 Vet. App. 19, 21 (1993).  However, where the 
determinative issue involves medical causation or a medical 
diagnosis, competent medical evidence to the effect that the 
claim is plausible or possible is required.  See Murphy, at 
81.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 
C.F.R. §§ 3.303, 3.304 (1998).  Service connection may also 
be granted for any disease diagnosed after discharge when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (1998).

Service connection may also be granted, on a presumptive 
basis, when any of the diseases deemed as chronic by VA, to 
include systemic lupus erythematosus, psychosis and Raynaud's 
disease, is manifested to a degree of ten percent or more 
within the specific timeframe allowed by the regulation (one 
year in the case of the three just mentioned diseases), even 
if the disease is not shown during service.  See, 38 C.F.R. 
§§ 3.307(a), 3.309(a) (1998).

Congenital or developmental defects, personality disorders 
and mental deficiency as such are not diseases or injuries 
within the meaning of the applicable legislation.  Therefore, 
they cannot serve as the basis for a grant of service 
connection.  See, 38 C.F.R. §§ 3.303(c), 4.9 (1998).


The veteran's contentions:

The veteran contends that the three disorders for which he is 
currently seeking service connection on appeal either had 
their onset during service or are in some way causally 
related to service, particularly to incidents in which he 
received injections of Xylocaine, Novocain and Carbocaine, 
drugs to which he is allergic.

The pre-service and inservice pertinent evidence in the 
record:

At the outset, the Board sees it fit to point out again the 
fact that the medical evidence in the record is plentiful.  
That evidence is also complex, as it reveals an extensive 
history of a wide variety of inextricably intertwined 
physical and mental complaints, attempted diagnoses and 
actual diagnoses.  Therefore, the Board has had no other 
recourse but to include in the decision the rather extensive 
account that follows, in order to enable the reader to have a 
full and informed understanding of the rationale for the 
Board's findings and conclusions listed above.

A partially-legible pre-service medical record that was dated 
in May 1970, when the veteran was almost 10 years old, 
reveals an episode in which the veteran fainted and his blood 
pressure went down after receiving a subcutaneous injection 
of Xylocaine.  Immediate medical treatment was reportedly 
administered and the veteran showed marked improvement within 
10 minutes after fainting.  The impression was listed as a 
mild anaphylactic reaction. 

Another partially-legible pre-service medical record that was 
dated in July 1971, when the veteran was 11 years old, 
reveals that the veteran felt dizzy and fell down about three 
hours after receiving a typhoid immunization.  It was noted 
that the veteran had no prior history of seizures or loss of 
consciousness, but that he had had a fainting episode once 
before after a Xylocaine injection.

In his report of medical history for induction of November 
1977, the veteran indicated that he had had, or currently 
had, an adverse reaction to serum, drugs or medicine, and 
this statement was clarified by the subscribing physician's 
statement to the effect that the veteran had had an 
anaphylactoid reaction to Xylocaine.  The veteran denied, in 
the same report, ever having had, or currently having, any 
other diseases and it is noted that his physical examination 
of the same date was normal throughout, as all his bodily 
systems were clinically evaluated as normal, other than 
several scars noted on the front of his body.  See, in this 
regard, the report of medical examination for induction, 
which was also dated in November 1977.

According to a service medical record that was dated on June 
5, 1978, only four days after the veteran's entrance into 
active duty, the veteran complained of two separate syncopal 
episodes on that morning, the first while waiting to receive 
several immunizations, from which he recovered spontaneously 
after lying supine for several seconds, and the second 
approximately two hours later, after having a routine blood 
sample drawn.  It was noted that the veteran, a 19-year old 
individual, had lost 19 lbs. in one week before "entering 
the Air Force this week," as he reportedly was told that the 
weight loss was necessary to allow him to enter the military.  
It was further noted that the veteran had a history of iron 
("Fe") deficiency anemia and that he had stopped taking the 
iron [supplements] on his own volition one year ago, after 
one-and-a-half months of medication.

The above service medical record also reveals that the 
physical examination was completely within normal limits, 
with the only exception of mild pallor  of the skin and 
mucous membranes and very mild scleral icterus.    The 
assessment was listed as hyperbilirubinemia,  of unknown 
etiology, secondary to self-imposed starvation, versus 
hemolysis,  versus hepatitis, with no prodrome .  Specimens 
were drawn on that date, the results of their microscopic 
analyses were noted to be "pending" and the subscribing 
physician noted that he would ask "Internal Medicine" to 
examine the veteran and offer an opinion.

Another service medical record, also dated on June 5, 1978, 
reflects the results of the Internal Medicine evaluation 
requested above, in the form of an assessment of mild 
jaundice, if any, with a probable early viral infection, and 
a probable, or questionable, Gilbert's syndrome,   with no 
hepatitis and no prodrome.  The examiner also recommended 
that, if the laboratory studies ordered were normal, the 
veteran should be returned to duty and that, if abnormal, the 
veteran should be hospitalized, although he opined that the 
results would probably be normal.

A service medical record that was dated on June 6, 1978, 
reveals that the veteran "passed out" while waiting to 
receive several immunizations, that he was told that his head 
struck an adjacent pole and that he was unsure whether or not 
he had lost consciousness.  The examination was negative and 
the veteran said that he felt "great" during the interview.  
The assessment was listed as a mild anxiety reaction and the 
veteran was advised to return to duty, with the understanding 
that he be closely observed for further syncopal episodes.

A June 7, 1978, service medical record reveals yet another 
consultation, this time for complaints of mild lower 
abdominal discomfort and loose stools for two hours.  The 
medical examination was essentially normal, the level of 
bilirubin was noted to be 2.9 and the assessment was listed 
as Gilbert's syndrome, "possible but doubtful," and 
probable viral syndrome.  The following day, the veteran was 
again seen on "sick call" and it was noted that a follow-up 
on a "blood work" had revealed increased levels of 
bilirubin, although the veteran denied nausea, vomiting or 
diarrhea and only complained of a mild abdominal wall pain.  
On examination, there was mild jaundice, but the abdomen was 
soft, with no mass or tenderness.  The assessment was listed 
as an increased bilirubin, of unknown ("?") etiology.

A service medical record dated on June 12, 1978, reveals that 
the veteran was eating well now and felt fine.  The 
assessment this time was listed as hyperbilirubinemia, 
probable Gilbert's syndrome.

According to a service medical record dated on June 30, 1978, 
the veteran had had readings of increased bilirubin in the 
past but was (presumably at the time of the preparation of 
this specific medical record) asymptomatic and the last 
bilirubin level was of 1.1.  The assessment was listed as "? 
etiology - may be Gilbert's."

A partially-legible April 1979 service medical record reveals 
complaints of a four to five year-history of what appears to 
read as a "growth" in the palm of the right hand, objective 
findings of the presence of a subcutaneous mass, with an 
overlying callous, and an impression of a hemangioma  versus 
neurofibroma. 

A January 1980 service medical record reveals again the fact 
that the veteran was allergic to Xylocaine, while an April 
1980 inservice operation report reveals that Xylocaine was 
administered as a local anesthetic prior to a surgical 
excision of a right hand hemangioma and an August 1980 dental 
patient history record reveals that the veteran said that he 
experienced a syncope from Xylocaine when he had surgery on 
his foot and that he had had local anesthesia since then for 
his dental treatment.

A June 1981 service medical record reflects complaints of 
pain in the right thumb for one week.  An X-Ray reportedly 
was negative and the assessment was merely listed as a 
"strain."

A September 1981 inservice dental record reveals that the 
veteran was sedated with Carbocaine prior to the surgical 
removal of four teeth and another service medical record also 
dated in September 1981 reveals complaints of a rash on the 
top of the feet for two months and barely legible assessment 
of what appears to be contact dermatitis with possible rubber 
allergy/sensitivity. 

The veteran's report of medical history for separation 
purposes, dated in March 1982, reveals once again that the 
veteran said that he had had, or currently had, an adverse 
reaction to serum, drugs or medicine.  He also said that he 
had had, or currently had, periods of unconsciousness and a 
tumor, growth, cyst or cancer and all these statements were 
clarified by the subscribing physician's statement to the 
effect that the veteran was allergic to Xylocaine, that he 
had lost consciousness in 1971 (prior to service) for 20 
minutes and that he had had a hemangioma removed from the 
right palm in 1980, noncontributory, or with no change, and 
not significant ("NCNS").  Additionally, the veteran denied 
in this report ever having had, or currently having, swollen 
or painful joints, dizziness or fainting spells, skin 
diseases, jaundice or hepatitis, frequent trouble sleeping, 
depression or excessive worry, loss of memory or amnesia and 
nervous trouble of any sort.

The veteran's report of medical examination for separation, 
also dated in March 1982, reveals normal clinical evaluations 
of the veteran's head, face, scalp, vascular system, upper 
extremities, skin, lymphatic system and neurologic system, a 
normal psychiatric evaluation and negative results of 
laboratory studies.  The Board has not found in the record 
any references to the onset of any chronic disability or 
disease resulting from any inservice administration of 
Xylocaine, Carbocaine, or any other drug, for that matter, in 
the service medical records. 

A May 1982 service medical record revels that the veteran had 
an irritated lesion in the right shoulder.  The impression 
was listed as an irritated nevus and a minor surgery 
consultation was recommended.

The post-service pertinent evidence in the record:

A private medical record contains several entries including 
two in particular showing, first, an initial consultation, in 
July 1982 (approximately two months after discharge), for 
furunculosis  in the left axilla, for which the veteran was 
given a penicillin injection and other medication, and, 
second, a follow-up consultation two days later, still in 
July 1982, at which it was noted that the furunculosis was 
clearing up and that the veteran was given an antibiotic for 
five more days.

The report of a medical examination that was conducted in 
October 1982 pursuant to the veteran's induction into the 
Army National Guard reveals again normal clinical evaluations 
of the veteran's head, face, neck, scalp, vascular system, 
upper extremities, skin, lymphatic system, neurologic system 
and a negative psychiatric evaluation.  The report of medical 
history that the veteran filled out and signed on the same 
date, for the same purposes, reveals again the veteran's 
denial of ever having had, or currently having, swollen or 
painful joints, dizziness or fainting spells, skin diseases, 
jaundice or hepatitis, frequent trouble sleeping, depression 
or excessive worry, loss of memory or amnesia and nervous 
trouble of any sort. The same report reveals that the veteran 
again said that he had had, or currently had, an adverse 
reaction to serum, drugs or medicine, statement that was 
clarified by the notation "reaction to penicillin," which 
was thereafter amended to reflect the fact that "this is 
incorrect," as the veteran was actually allergic to 
Lidocaine.

It is noted that the record is devoid of any competent 
evidence showing the manifestation, to any degree, of any one 
of the diseases considered by VA to be chronic in nature, 
such as systemic lupus erythematosus, psychosis and Raynaud's 
disease, within the one-year period immediately following the 
veteran's discharge from active military service.

A VA Form 10-1000 reflects a July/August 1984 first VA 
admission due to suicidal and homicidal ideations.  According 
to this record, the veteran was brought to the VA hospital by 
a friend who said that the veteran had had trouble in the 
past with interpersonal relationships, especially with his 
family, and had been drinking heavily for the past couple of 
weeks because of problems with his girlfriend.  It was noted 
that the veteran had no prior history of mental disorders.  
On mental status examination, he was found to have a 
depressed mood and affect, some looseness of associations, 
but with no flight of ideas or ideas of reference, and the 
rest of the examination was within normal limits.  The 
veteran was medicated and eventually showed a remarkable 
progress, with more appropriate behavior and thought 
processes.  The veteran underwent a Minnesota Multiphasic 
Personality Inventory (MMPI) test and he was diagnosed as 
having some schizotypal personality characteristics but felt 
to be both competent and employable upon discharge.  "Lab 
work" revealed results that were all "within normal 
limits" and the discharge diagnoses were listed as an 
adjustment disorder with depression, in Axis I, and a 
schizotypal personality disorder, in Axis II.

The report of an October 1984 VA medical examination reveals 
no complaints of a skin disorder or a disability manifested 
by pain in the upper extremities, objective findings such as 
a negative examination of the veteran's skin, including his 
appendages, and the presence of a few "knotty" anterior 
cervical nodes, non tender.  It also reveals that the veteran 
said that he had been admitted to the psychiatry ward of the 
Jackson, Mississippi, VA Medical Center in July 1984 and 
placed on medication but that the veteran was evasive when 
questioned relating that admission.  The only pertinent 
diagnosis listed was a "psychiatric disorder," of uncertain 
etiology.

A July 1985 VA outpatient medical record reflects a mental 
health consultation after the veteran was brought by his 
father due to his being very quiet and not eating for about a 
week.  It was noted that the veteran had a history of a 
schizotypal personality disorder and that he showed suicidal 
and homicidal ideations, as well as auditory hallucinations.  
Depression was diagnosed.

Another VA Form 10-1000 reflects that, on the date of the 
above outpatient consultation of July 1985, the veteran was 
admitted and stayed hospitalized for about two weeks, 
essentially due to his complaints of suicidal and homicidal 
ideations and inability to sleep.  The physical examination 
was, however, noted to be "all within normal limits" and 
during his stay, the veteran showed great improvement and 
became less depressed and more outgoing.  The discharge 
diagnoses were listed as an adjustment disorder, with 
depression, in Axis I, and a schizotypal personality 
disorder, in Axis II.

A March 1992 VA outpatient medical record reveals complaints 
of palpitations for three to four months and a diagnosis of 
anxiety.

An April 1993 VA neurology consultation record reveals 
complaints of a one-to- two month history of headaches, 
lightheadedness and anxiety, a past medical history of an 
initial diagnosis of an adjustment disorder with depression 
and a schizotypal personality in 1985, a negative physical 
examination and the neurologist's comments to the effect that 
the veteran had a history of a personality disorder, had had 
a normal "neuro exam" and had given classic features of 
panic attacks with impending doom, tunnel vision, palpation, 
headaches, lightheadedness and agoraphobia.   The impression 
was listed as an anxiety disorder, with associated headaches.

VA outpatient medical records also dated in May 1993 reveal 
that an electroencephalogram ("EEG") and a CT scan of the 
veteran's brain had both negative results, while another May 
1993 VA outpatient medical record reveals objective findings 
of "[n]o rash noted" and a diagnostic impression of a post-
herpetic syndrome.

A May 1993 private medical record reveals complaints of 
"strange feelings and pains" throughout the head and 
extremities and some type of skin rash, with a blister 
occurring when there was pain and going way when the blister 
or skin rash disappeared.  The examination was, however, 
negative.

A June 1993 VA outpatient medical record reveals multiple 
complaints, including chronic headaches, and an impression of 
anxiety disorder and chronic headaches.

According to a June 1993 partially-legible VA outpatient 
medical record, the veteran was a healthy individual with a 
several months history of a pustular rash on several areas of 
his body, to include the forehead, nose and anterior thighs.  
Some red lesions were noted at least on the thighs and the 
diagnostic impressions were listed as "multiple somatic 
complaints" and what seems to read as a questionable history 
of post herpetic syndrome.

According to a private medical record also dated in June 
1993, the veteran varied the onset of his complaints to six 
or seven years prior to this visit up to April 1993.  The 
subscribing physician said that the veteran described his 
pains in superlatives, that he was worried about cancer and 
had been told to see a psychiatrist and that he was being 
seen in the present consultation "to see if I can find out 
what is wrong."  The veteran described his rashes in a 
"relatively dramatic" fashion and said that they included 
pustular lesions, which were not photosensitive, redness and 
discoloration of his hand and redness and coloration of his 
palms and soles.  The examination of his skin was essentially 
normal, with only minimal folliculitis and two 
telangiectasis  on the upper arms, but with no significant 
skin lesions.  In the "assessment" section of this report, 
the physician pointed out that "[t]he two things I can 
really objectify are the unusual abdominal exam and the 
symptoms that suggest diabetes" and that he would check 
studies carefully for diabetes, as well as for thyroid 
disease, given the veteran's positive family history for 
thyroid failure in his mother.

In an August 1993 private medical record, the same above 
physician said that the veteran came back describing, again 
and in significant detail, all sorts of swelling and 
erythematous rashes, that, however, all he had were a few 
maculopapular pimple like lesions, none of which looked the 
least pathological, that he began to be concerned about the 
actual reality or significance of these lesions and that the 
only illness he could imagine explaining the various 
complaints might be porphyria.

The record contains a document titled "Disability Report" 
(Form SSA-3368-BK), which is a form that the veteran filled 
out and signed in April 1993, pursuant to his desire to 
receive disability benefits from the SSA.  In this form, he 
described his disabling conditions only as "fatigue, blurred 
vision, ringing in ears" and said that he had been referred 
by VA for a lupus test and "rheumatoid factor" but that the 
tests "came back negative."  He also said that he had been 
suffering from fatigue, severe muscle spasms and lost vision 
over the last 10 years, that he saw a doctor for the spasms 
but the doctor thought that nothing was wrong and that he had 
been given blood tests every year for the last four years but 
nothing had been found.

A July 1993 VA outpatient medical record reveals several 
complaints, to include burning of the scalp for months, a 
negative physical and neurological medical examination and a 
diagnostic impression of anxiety, with a history of panic 
attacks.

Laboratory reports from a private laboratory and the VA dated 
in August and October 1993, respectively, reflect the results 
of coproporphyrin and uroporphyrins studies, apparently 
revealing slightly increased levels in both tests, but it is 
noted that an actual diagnosis of a skin disorder was not 
made in either report and that the reported increases were 
apparently thought to be due to congenital and/or hereditary 
factors in the comments provided in the private report.  In 
particular, it was indicated therein that an increased [level 
of] urinary coproporphyrin was seen in congenital 
erythropoietic porphyria, acute intermittent porphyria, 
hereditary coproporphyria and porphyria variegata and that 
urinary uroporphyrin was increased in acute intermittent 
porphyria, congenital erythropoietic porphyria and porphyria 
cutanea tarda. 

In a September 1993 statement, a private specialist in 
rheumatology and internal medicine said that the veteran 
"has an illness of unknown etiology which is currently 
undergoing investigation" and that the establishment of his 
condition and prognosis would "depend on whether tertiary 
consultants at [a private clinic] are able to establish a 
firm diagnosis."

A September 1993 VA medical record reflects a nine-day 
admission due to the main complaint of chronic diarrhea.  It 
was noted that, on a prior admission, the veteran received a 
full neurological work up, which was negative, and that, 
besides the neurological complaints, he also complained of 
various bullous lesions which periodically appeared on his 
extremities and torso.  The physical and neurological 
examination was within normal limits, with the pertinent 
exceptions of a red blotchy rash around the neck.  The 
extremities were noted to show no cyanosis, clubbing or edema 
and laboratory liver studies were also normal, with the 
exception of a total bilirubin level of 2.1 and "one plus 
positive ketones" on urinalysis.  During the admission, the 
neurologists felt that the veteran's complaints merited a 
"work up" for hepatic porphyria and it was noted that 
"this was begun."  The psychiatrist's impression was that 
the veteran's complaints might meet the criteria for a 
somatization disorder if all organic etiologies were ruled 
out and it was noted that the veteran had also evidenced no 
acute neurological or dermatologic changes during the 
admission and that the veteran's total bilirubin and direct 
bilirubin were followed up on two occasions and were found to 
be normal.  The discharge diagnoses were an adjustment 
disorder, with depression, and chronic diarrhea.

An October 1993 VA medical record reveals that the veteran 
was seen with "numerous somatic complaints," alleging that 
he could not work and that none of the medications prescribed 
(including Haldol and Elavil) had helped.  The examiner noted 
that the somatic delusions continued and that the veteran was 
not being admitted because there were no beds available.

The report of a private psychological evaluation that the 
veteran underwent in October 1993, as part of the process of 
seeking disability benefits from the SSA, reveals that the 
veteran was overtly pleasant and displayed a keen desire to 
give excessive details about his medical history.  He 
reported having a sister who was mentally retarded and a 
cousin who had mental problems.  He also reported having 
served on active duty and in the National Guard, receiving 
honorable discharges from both types of service.  He also 
reported a work history that included being a deliveryman for 
Coca Cola, a mechanic, a welder and an auto parts salesman, 
as well as "lots of other jobs."  He said that he last 
worked in March 1993, when he quit because of health 
problems.

The above report also reveals that, when questioned about any 
health problems, the veteran gave "the most incredibly long 
list of symptoms imaginable," including coughing up blood, 
weakness, pus knots, rashes, sores, weakness, etc., and 
showed the examiner a brochure about what the examiner deemed 
as "a rather obscure physical condition known as 
porphyria."  The veteran said that he had been treated at 
the VA medical center in Jackson, Mississippi, 50 or 60 times 
since March 1993 and the examiner noted that a review of the 
medical records revealed that he had apparently seen "many, 
many physicians, none of whom have found anything 
significantly wrong with his physical health."

The above report further reveals that, on mental status 
evaluation, the veteran was felt to be quite obsessed with 
his physical problems, as he gave "an incredibly long list 
of almost every imaginable physical symptom" but complained 
that no physicians had ever found out what was wrong with 
him.  He presented as somewhat passive-aggressive and rather 
"oppositional," but with audible and intelligible speech 
and no abnormalities of psychomotor behavior noted.  He 
complained of restlessness and anxiety, reported visual 
hallucinations every three days since March 1993, said that 
the medications made his symptoms worse and was found not to 
be precisely oriented with regard to time, but was correctly 
and precisely oriented with regard to person, place and 
situation.  He did not seem delusional, seemed obsessed with 
his health problems, but appeared to be robust, and his level 
of intellectual functioning was estimated to be in the 
average range.

In the "diagnoses" section, the subscribing psychologist 
stated that the veteran did appear to suffer from a 
personality disorder, with passive-aggressive tendencies, as 
well as oppositional tendencies, and that there certainly did 
appear to be a strong psychophysiological component to his 
complaints.  The veteran, the psychologist said, might also 
suffer from dysthymia, but this was believed to be primarily 
related to his alleged physical problems, and mild anxiety 
also seemed to be a problem for him.  A psychiatric 
evaluation was deemed "advisable."

The report of a private medical examination that the veteran 
underwent in November 1993, also related to the process of 
seeking SSA disability benefits, reveals the physician's 
comments to the effect that the veteran gave an "incredibly 
long list" of health problems but that, however, "nothing 
[was] found," and the examiner's opinion to the effect that 
the veteran's main problem appeared to be a somatoform 
disorder, which primarily limited his task persistence and 
work attendance.  This report also reveals a primary 
diagnosis of a somatoform disorder, with a secondary 
diagnosis of a personality disorder.

In November 1993, the most recent employer of the veteran  
was interviewed over the phone by the SSA and a questionnaire 
reflecting his responses was filled out at that time.  
According to this document, the veteran's former employer 
essentially confirmed that the veteran worked for them and 
that he was a reliable employee who reported to work on time 
and was able to maintain an ordinary work routine without 
supervision, although he sometimes would forget things.  The 
veteran did call in sick more than any other employees, 
especially near the end of his employment, and, while he 
"just quit us," he would be rehired if he were still 
feeling like he was "in April" and there were "an 
understanding about the sick calls."

His claim for SSA disability benefits having been denied, the 
record shows that the veteran requested reconsideration of 
that denial and filed a Reconsideration Disability Report 
(Form SSA-3441-F6) in November 1993.  This time, he said that 
there had been a change for the worse in his illness or 
injury since he filed his claim, that the symptoms now 
included "numbness, pain worse, breathlessness" and that 
his physical or mental limitations led him not to "know my 
surroundings [and to] get lost easily."  He also said that, 
in 1978, he had been found to have jaundice in the eyes and 
weakness, that in 1982 he had had lesions, abdominal pain and 
high bilirubin levels ever since and that he now also 
suffered from back, arm and leg pain, abnormal hair growth 
and abnormal body odor.

In a November 1993 Functional Capacity Assessment Report 
(SSA-4734-F4-SUP), the subscribing private physician 
described the veteran as a hypochondriac individual who could 
grasp instructions and perform consistently while at work and 
whose perceived physical problems caused him to call in sick 
excessively.

According to a November 1993 VA mental health record, the 
veteran had "many somatic complaints," including what he 
described as "sores in the head."  It was noted that he had 
been to many local physicians, with no relief, that, while he 
showed no paranoia, he was delusional about certain parts of 
his body and that he reported physical complaints since his 
childhood, as well as his having unusual reactions to 
medication.  The impression was listed as rule out 
somatization disorder.

Private "medication evaluation note[s]" dated in December 
1993 and January 1994 reveal a consulting psychiatrist's 
comments to the effect that the veteran had a long history of 
multiple complaints that were "very difficult to 
understand" and "very strange" and that the psychiatrist 
was "not sure what is going on with him," although he 
really thought that the veteran was a chronic schizophrenic 
who was not interested in any type of antipsychotic 
medication.

According to a February 1994 VA outpatient medical record, 
the veteran's complaints were "almost too numerous to list" 
but included eyes burning, an intermittent rash across the 
bridge of the nose, "sores on body" and hair "falling out 
by handfuls."  The physical examination was, however, 
essentially normal and the diagnostic impression was listed 
as a somatization disorder.

The record contains also the report of a comprehensive mental 
status evaluation that the veteran underwent in March 1994, 
also conducted as part of the SSA attempts to determine 
whether the benefit sought by the veteran (SSA disability 
benefits) was warranted.  The subscribing psychiatrist noted, 
at the outset, that the veteran was a poor historian who was 
obsessed with physical complaints and for which reason it was 
very difficult to get a history from him and most of the 
history was obtained from his mother, who was present during 
the interview.  According to the history provided, the 
veteran had about ten jobs after service and last worked at a 
motor parts company, where he worked for about four years and 
from which he was not fired, but resigned.  He reported that 
he was having problems with depression, insomnia and poor 
appetite and at one time was having feelings of being 
worthless and had suicidal ideations.  The examiner noted 
that he was "impressed with his multiple somatic 
complaints," for which the veteran said that a physical 
diagnosis had never been established.

Regarding the medical history, the above report reveals that 
the veteran had received numerous evaluations for medical 
problems and had been evaluated for possible porphyria but 
that, apparently, the porphyrin test was negative.  He had 
also been evaluated for other collagen diseases, again with 
negative results.  The veteran had been hospitalized in 1983, 
with complaints of depression and anxiety, and he was given a 
diagnosis of adjustment disorder with depression and was 
noted to have many somatic complaints, sufficient to meet the 
criteria for somatization disorder, a disorder that was then 
again diagnosed in 1985.  It was noted that he had also 
received a diagnosis of a schizotypal personality disorder.

According to the above report, the veteran showed vague and 
circumstantial speech and was obsessed with many physical 
complaints, going into a great detail about every rash and 
every physical problem that he had had, and talked vaguely 
about being toxic and having a toxic liver, feeling that he 
had some sort of toxin circulating in his blood that caused 
him to have skin rashes, loose teeth, poor circulation, sores 
in his head, etc.  He was noted to be oriented as to person, 
place and situation but he did show "tremulousness" in his 
voice and upper extremities, as well as moderate anxiety.  
The diagnoses were listed as a personality disorder, not 
otherwise specified, with schizotypal and passive-aggressive 
features, and a somatization disorder.

A May 1994 private medical report reflects a medical 
examination that was conducted also pursuant to the veteran's 
filing for SSA benefits.  According to this report, the 
veteran complained of severe headaches, hair loss and 
recurring swelling and sores over most of his body.  He also 
said that he had had recurrent reactions to certain 
medications since 1978 and that the last year, he had had a 
severe reaction with swelling, sores and ulcers, after he was 
given Augmentin, and, since then, he had had recurrent pain, 
swelling and sores over his body and could not tolerate 
sunlight, which also caused the rashes or sores.  The veteran 
said that he had had an extensive VA work up but that no 
diagnosis had been made and that he had had about six 
seizures the last year, during which he was aware of feeling 
"funny."  He denied a significant problem with his nerves 
until recently and said that, currently, he was easily 
irritable and sometimes became disoriented.

According to the above report, the veteran was well-oriented 
and of normal intelligence and there were two small patches 
or healing ulcers, one on each hand, as well as small well-
healed scars of ulcers throughout his body.  The eyes were 
normal and showed no evidence of jaundice, the neck was 
supple without tenderness to palpation or restriction in the 
range of motion and the extremities had intact arterial 
pulses, with no clubbing, cyanosis or edema.  The motor 
examination revealed mild generalized muscle weakness, as 
strength was rated as "4-/5."  The pertinent impression was 
listed as history suggesting some type of hypersensitivity 
syndrome, or collagen vascular disease, or connective 
disease.

A July 1994 VA medical record reflects a four-day admission 
for the treatment of depression with adjustment disorder and 
a somatization disorder.  According to this record, the 
veteran had an uneventful hospital course and "[a]ll labs 
were normal."  The discharge diagnoses were listed as 
adjustment disorder, depression, somatization disorder and 
recurrent hemoptysis. 

In a decision dated in September 1994, the SSA favorably 
resolved the veteran's claim for disability benefits, by 
finding him to be disabled commencing on April 2, 1993, on 
account of the disability caused by the diagnosed somatoform 
disorder.

A December 1994 private medical record reveals again 
"multiple somatic complaints," including complaints of 
multiple rashes, the subscribing physician's comments to the 
effect that the veteran might be suffering from 
fibromyalgia,  that all laboratory tests were negative for 
acute disease and that the skin was negative and had no 
rashes, and an impression listed as a somatic disorder and 
fibromyalgia.

According to an April 1995 private medical record, the 
veteran complained of "chronic fatigue syndrome and [had] 
many [other] complaints."  The examination, which included 
findings of warm and dry skin and extremities with no 
cyanosis, clubbing or edema, was essentially normal and the 
assessment was listed as chronic fatigue syndrome with 
multiple complaints.

Another April 1995 private medical record reveals, again, 
multiple complaints  including fatigue, numbness of the 
fingers, arthralgias, "drug reactions," hand stiffness and 
hair loss which began two years prior to the consultation.  
This record also reveals that the veteran's past medical 
history included what was listed as rule out Steven's Johnson 
Syndrome  as a reaction to "Augmentin" (a well-known anti-
bacterial drug), and that the veteran had been disabled since 
April 1993, secondary to present symptoms that were prompted 
by that drug reaction.  This record also sheds some light, 
for the first time in the record, on the veteran's family 
history of diseases or disabilities, to include his mother 
with goiter, a sister with an anoxic brain injury, his 
paternal grandfather with a crippling arthritis that led to 
his death in his 30's and his paternal grandmother who had 
cancer in the uterus.

A partially-legible August 1995 private medical record 
reveals complaints including pain and redness in the 
fingertips in cold weather, stiffness in the fourth and fifth 
fingers of both hands and alopecia  and objective findings 
of a skin with no rashes and hands with only decreased 
strength.

A December 1995 private medical record reveals complaints 
including multi-joint pain and stiffness and swollen cervical 
nodes and what appears to be an impression of a probable 
somatization disorder.

According to an April 1996 private electromyography 
laboratory report, nerve conduction studies were abnormal in 
that there was evidence of carpal tunnel syndrome at both 
wrists, as well as evidence of a mild left ulnar neuropathy 
at Guyan's canal.

Another private medical record also dated in April 1996 
reveals that the veteran was allergic to Novocaine, 
Xylocaine, Procaine, "Sulfa" drugs, "PCN" and Augmentin.  
It also appears to indicate that the veteran had had an 
anaphylactic reaction to the first two drugs just mentioned.

A January 1997 private therapy record reveals again multiple 
complaints of what were described by the subscribing 
therapist as depressive, anxiety and psychotic symptoms, the 
veteran's reported statements to the effect that he served 
for four years in the Air Force and two years in the Army, 
that he worked as a mechanic between 1987 and 1992 and that 
he had been on disability since 1993 for a somatoform 
disorder.  This record also reveals the following 
impressions:  an adjustment disorder with mixed anxiety and 
depressed mood, rule out panic disorder with agoraphobia and 
hypochondriasis (provisional), all in Axis I; as well as a 
schizotypal personality disorder, in Axis II, and allergic 
reactions, carpal tunnel and headaches, in Axis III.

A February 1997 private medical record, only the second page 
of which appears to be in the file, confirms the above 
diagnosis of bilateral carpal tunnel syndrome and adds that 
the syndrome is worse on the right than on the left and that 
there is also a vasospastic bilateral upper extremity 
phenomenon.  Another private medical record, this one dated 
in March 1997, reveals that the veteran had a positive cold 
tolerance test and had peripheral vasospastic disease, or 
Raynaud's phenomenon,  and that he was being referred to a 
rheumatologist to have him evaluated.  A March 1997 private 
Doppler vascular laboratory report confirms the fact that 
delayed temperature recovery in all digits of both hands had 
indicated the presence of a vasospastic disorder, consistent 
with Raynaud's disease.

According to a February 1997 private medical record, the 
veteran "still remains quite a confusing diagnostic entity 
although today he gives symptoms suggestive of panic disorder 
as well as the possibility of a complex partial epilepsy."  
The impression this time was listed as a somatoform disorder, 
by history, and "[c]onsider complex partial epilepsy and/or 
panic disorder," both in Axis I, and a schizotypal 
personality, in Axis II.

A March 1997 private medical record subscribed by the same 
psychiatrist who subscribed the above record of February 1997 
reveals that the veteran was being evaluated for "his hand 
difficulties" and apparently had got some carpal tunnel 
[syndrome] and Raynaud's phenomena and still thought that 
"they" thought that he had lupus.  Interestingly enough, 
this record also reveals, for the first time in the record, 
that the veteran admitted to having "a cousin who apparently 
had had scleroderma  and the possibility of some other 
collagen diseases." 

According to a January 1998 private therapy record, the 
veteran reported still having depressive and anxiety symptoms 
but said that he was relieved that he now knew what he was 
dealing with, in terms of the diagnoses of scleroderma and 
polymyositis  that apparently had been rendered recently.  
The veteran reported that for years doctors questioned 
whether his symptoms were all in his head and said that he 
sometimes felt frustrated that the doctors took so long "to 
figure it out."

The report of a February 1998 private comprehensive mental 
status evaluation reveals that the veteran complained of 
carpal tunnel syndrome, Raynaud's disease, ulcers and 
arthritis, as well as a "terrible" memory, auditory and 
visual hallucinations and "some problems with depression."  
The subscribing psychologist noted that "[t]he reliability 
of his statements seems doubtful," as he was "quite 
inconsistent" with information previously reported by him in 
a prior mental status evaluation in 1993.  In the examiner's 
opinion, the most appropriate diagnosis for the veteran 
appeared to be schizotypal personality disorder, as well as 
possibly a psychophysiological disorder, along with possibly 
dysthymia and anxiety disorder, not otherwise specified.

Finally, the Board notes that, in support of his claims for 
service connection, the veteran and his wife have submitted 
photocopies of extracts of medical articles on lupus and 
vasculitis, an extract of the definition provided for 
somatoform disorders in the third (1987) edition of the 
American Psychiatric Association's Diagnostic and Statistical 
Manual of Mental Disorders (the DSM-III), as well as a 
partially-legible copy of a medical data sheet on the effects 
of the administration of Lidocaine to several individuals.  
All this evidence will be briefly discussed in the following 
four paragraphs.

The lupus article essentially states that lupus is a chronic, 
autoimmune disease that causes inflammation of various parts 
of the body, especially the skin, joints, blood and kidneys.  
Its cause is "unknown, but scientists suspect that 
individuals are genetically predisposed to lupus, and know 
that environmental factors such as infections, antibiotics, 
ultraviolet light, extreme stress and certain drugs play a 
critical role in triggering lupus."

The vasculitis article essentially explains that vasculitis 
is an inflammation of the blood vessel system which includes 
the veins, arteries and capillaries, and which can occur 
alone in conjunction with an allergic reaction or with 
autoimmune diseases.  Its many symptoms may include muscle 
pain, joint pain, fever, weight loss, loss of appetite, 
headaches or generalized weakness.

According to the copy of the DSM-III, the essential features 
of somatoform disorders are physical symptoms suggesting a 
physical disorder for which there are no demonstrable organic 
findings or known physiologic mechanisms, and for which there 
is positive evidence, or a strong presumption, that the 
symptoms are linked to psychological factors or conflicts.  
The symptom production in somatoform disorders is not 
intentional, in the sense that the person does not experience 
the sense of controlling the production of the symptoms and, 
although the symptoms of somatoform disorders are 
"physical," the specific pathophysiologic processes 
involved are not demonstrable or understandable by existing 
laboratory procedures and are conceptualized most clearly by 
means of psychological constructs.

The Lidocaine medical fact sheet essentially explains that 
the safety and effectiveness of Lidocaine depend on proper 
dosage, correct technique, adequate precautions and readiness 
for emergencies.  It also warns that patients with peripheral 
vascular disease and those with hypertensive vascular disease 
may exhibit exaggerated vasoconstrictor response and that 
ischemic injury or necrosis may result.  Careful and constant 
monitoring of cardiovascular and respiratory vital signs and 
the patient's state of consciousness should be accomplished 
after each local anesthetic injection and it should be kept 
in mind at such times that restlessness, anxiety, tinnitus, 
dizziness, blurred vision, tremors, depression or drowsiness 
may be early warnings of central nervous system toxicity.

First Issue
Entitlement to service connection for a skin disorder, to 
include lupus, secondary to injections of Xylocaine, Novocain 
and Carbocaine while in service:

The record does not reveal that the veteran has a skin 
disorder that had its onset during service or that is at 
least causally related to service.  As thoroughly explained 
above, there was never such a diagnosis during service, 
including at the time of separation, and, while the veteran 
complained on several occasions after service of skin 
problems, the physical examinations were always essentially 
negative and an actual diagnosis of a chronic skin disorder 
or disease was not made until 1998, more than 15 years after 
service, when scleroderma was first diagnosed.  Not only was 
this diagnosis made many years after service, but the record 
is devoid of competent medical evidence demonstrating that 
the diagnosed skin disorder is causally related to inservice 
events, to include the claimed injections of drugs to which 
the veteran apparently is allergic.

The Board certainly is aware of the fact that, approximately 
two months after his discharge in 1982, the veteran was found 
to have furunculosis in the left axilla.  This condition, 
however, has not been shown to have been more than acute, as 
it was noted to be resolving only two days after the 
administration of penicillin and no further indications of 
its recurrence were noted in records produced thereafter, to 
include the reports of medical history and medical 
examination that were produced approximately three months 
after that medical consultation.

Regarding the veteran's claim that inservice injections of 
Xylocaine, Novocain and/or Carbocaine caused the current skin 
disorder, the Board notes that the record only reveals that 
he entered service already being allergic to certain drugs, 
particularly Xylocaine, but it does not reveal that his 
having been administered either of these drugs caused the 
present skin disorder.

Insofar as the Caluza criteria of inservice onset or origin 
of the disease and a nexus, or causal relationship, between 
the present disorder and service, have not been met, the 
Board has no other recourse but to conclude that the veteran 
has failed in his initial duty to submit a claim for service 
connection for a skin disorder that is well grounded or 
capable of substantiation.  The claim for that benefit has 
failed and must be denied.

Second Issue
Entitlement to service connection for a psychiatric disorder 
manifested by
mental confusion, secondary to injections of Xylocaine, 
Novocain
and Carbocaine while in service:

The record does not reveal that the veteran has a psychiatric 
disorder that had its onset during service or that is at 
least causally related to service.  As thoroughly explained 
above, only an assessment of a mild anxiety reaction was made 
once during service, in June 1978, but it has not been shown 
that this condition represented a chronic psychiatric 
disorder.  The absence of any other psychiatric complaint or 
diagnosis during the veteran's four years of active duty 
clearly proves that that assessment of June 1978 reflected 
the examiner's having detected an acute reaction of anxiety 
that was triggered by events actually preceding service, as 
it was noted that the veteran had just lost 19 lbs. in only 
one week in order to be accepted for induction and had also 
discontinued, on his own initiative, the taking of iron 
supplements that he was supposed to take due to a pre-service 
iron deficiency.

The earliest competent evidence in the record of the 
manifestation of a chronic psychiatric disorder was produced 
in 1984, more than two years after service, when an 
adjustment disorder, with depression and a schizotypal 
personality disorder, were first diagnosed.  In later years, 
as thoroughly discussed earlier, the psychiatric 
diagnoses/assessments were various and included an anxiety 
disorder and a somatoform disorder.

Not only were the psychiatric diagnoses of record made at 
least two years after service, but the record is devoid of 
competent medical evidence demonstrating that any one of such 
diagnoses is causally related to inservice events, to include 
the claimed injections of drugs to which the veteran 
apparently is allergic.  In fact, as previously indicated, 
the veteran denied, in May 1994, having had any significant 
problem with his nerves "until recently."  Also, regarding 
the diagnoses of a personality disorder in the record, the 
Board notes that it is irrelevant whether they were first 
made during or after service, as personality disorders are 
not disabilities for VA purposes and, as such, cannot be the 
basis for a grant of service connection.

Insofar as the Caluza criteria of inservice onset or origin 
of the disease and a nexus, or causal relationship, between 
the present disorder and service, have not been met, the 
Board has no other recourse but to conclude that the veteran 
has failed in his initial duty to submit a claim for service 
connection for a psychiatric disorder that is well grounded 
or capable of substantiation.  The claim for that benefit has 
failed and must be denied.

Third Issue
Entitlement to service connection for a disability manifested 
by pain,
to include carpal tunnel syndrome, secondary to injections of 
Xylocaine,
Novocain and Carbocaine while in service:

The record does not reveal that the veteran has a disorder 
manifested by "pain," to include carpal tunnel syndrome, 
that had its onset during service or that is at least 
causally related to service.  As thoroughly explained above, 
there was never such a diagnosis during service, including at 
the time of separation, there were no related complaints 
until April 1995 (when the veteran first complained of "hand 
stiffness") and the first diagnoses of bilateral carpal 
tunnel syndrome and Raynaud's disease were made, according to 
the record, in April 1996 and February 1997, respectively, 
when more than 13 years had elapsed since the veteran's 
discharge from active military service.

Not only were the above diagnoses made many years after 
service, but the record is devoid of competent medical 
evidence demonstrating that any one of such diagnoses is 
causally related to inservice events, to include the claimed 
injections of drugs to which the veteran apparently is 
allergic.

Insofar as the Caluza criteria of inservice onset or origin 
of the disease and a nexus, or causal relationship, between 
the present disorders and service, have not been met, the 
Board has no other recourse but to conclude that the veteran 
has failed in his initial duty to submit a claim for service 
connection for a disability manifested by pain, to include 
carpal tunnel syndrome, that is well grounded or capable of 
substantiation.  The claim for that benefit has failed and 
must be denied.

Final considerations regarding the three claims on appeal:

The Board considers it necessary to also make the following 
three final comments regarding the claims hereby on appeal.

First, regarding the question of the most likely etiology of 
the diagnosed diseases for which the veteran is seeking 
service connection, the Board notes that, not only is the 
record devoid of competent evidence of the inservice onset of 
either one of these diseases or of the existence of a nexus 
between them and service, but the veteran himself 
acknowledged, in June 1993, that his "problems" started 
approximately in 1986 or 1987 (four to five years after 
service), plus it was noted, in a November 1993 VA outpatient 
medical record, that he had had physical complaints since his 
childhood.  This evidence clearly casts a significant shadow 
on the veteran's lay and unsupported contentions to the 
effect that the disorders for which he is seeking service 
connection are solely related to service.

Also regarding the above same question of the most likely 
etiology of the diagnosed diseases or disorders, the Board 
notes that a private physician only said, in September 1993, 
that the veteran had "an illness of [an] unknown etiology."

The Board further notes that there is also the possibility of 
a familial or congenital predisposition to develop either one 
of these diseases (in which case, service connection would 
not be warranted, as per the provisions of 38 C.F.R. 
§§ 3.303(c), 4.9), such as the scleroderma and other possible 
collagen diseases that the veteran said a cousin of him also 
suffered from, but this is an aspect of the appealed claims 
that, unfortunately, has not been developed and therefore no 
related findings are hereby being made, as they would be 
speculative at most.  Still, though, the existence of said 
possibility is worth mentioning, especially since the actual 
etiologies of the diagnosed disorders remain unknown.

Second, neither one of the appealed claims for service 
connection warrants its consideration on a presumptive basis 
because, as clearly shown above, no diagnosis of any chronic 
disease such as systemic lupus erythematosus, psychosis or 
Raynaud's disease, was ever made within the timeframe allowed 
by regulation in order for the presumptions to come into 
play.

Third, the Board notes that, not only has the veteran 
submitted claims for service connection that are simply not 
well grounded or capable of substantiation, but he has not 
reported that any additional competent evidence exists that, 
if obtained, would render the appealed claims well grounded 
or capable of substantiation.  Under these circumstances, VA 
has no further duty to assist him, as per the provisions of 
38 U.S.C.A. § 5103(a) (West 1991), in the development of said 
claims for service connection.  See, Epps v. Brown, 9 Vet. 
App. 341 (1996); Robinette v. Brown, 8 Vet. App. 69 (1995).







SEE THE FOLLOWING PAGE FOR THE ORDER AND SUBSCRIPTION



ORDER

1.  Service connection for a skin disorder, to include lupus, 
secondary to injections of Xylocaine, Novocain and Carbocaine 
while in service, is denied.

2.  Service connection for a psychiatric disorder manifested 
by mental confusion, secondary to injections of Xylocaine, 
Novocain and Carbocaine while in service, is denied.

3.  Service connection for a disability manifested by pain, 
to include carpal tunnel syndrome, secondary to injections of 
Xylocaine, Novocain and Carbocaine while in service, is 
denied.


		
	JACK W. BLASINGAME
	Member, Board of Veterans' Appeals

 
  For clarifying and illustrative purposes only, the Board notes that an "anaphylactic reaction" essentially 
means a manifestation of immediate hypersensitivity due to exposure of a sensitized individual to a specific 
antigen or hapten.  See, DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 68-69 (28th ed. 1994).  
Please note that, from now on, all definitions listed in the following footnotes as obtained from Dorland's are 
being offered also for clarifying and illustrative purposes only (i.e., in order to facilitate the reader's 
understanding of the complex medical terms being used), except when it is specifically noted that the 
definition has been provided by the Court itself.
  The medical term "pallor" refers to paleness, i.e., a decrease or absence of the skin coloration.  See, 
DORLAND'S, at 1217.
  The medical term "icterus" is another word for "jaundice."  See, DORLAND'S, at 816.
  Hyperbilirubinemia refers to excessive concentrations of bilirubin in the blood, which may lead to jaundice.  
See, DORLAND'S, at 792.
  Hemolysis is the disruption of the integrity of the red cell membrane causing the release of hemoglobin.  
See, DORLAND'S, at 749.
  The medical term "prodrome" refers to a premonitory symptom or precursor, i.e., a symptom indicating the 
onset of a disease.  See, DORLAND'S, at 1358. 
  The medical term "Gilbert's syndrome" refers to an inborn error of bilirubin metabolism, probably 
autosomal dominant, a benign elevation of unconjugated bilirubin with no liver damage, or hematologic 
abnormalities.  It is also called constitutional hepatic dysfunction, familial cholemia, hyperbilirubinemia I, 
constitutional hyperbilirubinemia, familial nonhemolytic jaundice and Gilbert cholemia or disease.  See, 
DORLAND'S, at 1630.
  The medical term "hemangioma" refers to an extremely common benign tumor, occurring most commonly 
in infancy and childhood, made up of newly formed blood vessels and resulting from the malformation of 
angioblastic tissue of fetal life.  See, DORLAND'S, at 740-741.
  A neurofibroma is an usually benign tumor of the peripheral nerves caused by the abnormal proliferation of 
Schwann cells.  See, DORLAND'S, at 1129.
  The medical term "furunculosis" refers to the persistent or sequential occurrence of furuncles over a period 
of weeks or months, or the simultaneous occurrence of a number of furuncles, while a "furuncle" is a painful 
nodule formed in the skin by circumscribed inflammation of the corium and subcutaneous tissue, enclosing a 
central slough or "core," caused by staphylococci, which enter through the hair follicles, and its formation is 
favored by constitutional or digestive derangement and local irritation.  See, DORLAND'S, at 669.
  The Court has defined the term "agoraphobia" as an abnormal fear of being in open or public spaces.  See, 
Fisher v. Derwinski, 2 Vet. App. 406, 407 (1992).
  A telangiectasis is the name assigned to a lesion produced by the disease entity "telangiectasia," which is a 
permanent dilation of preexisting blood vessels, creating small focal lesions, usually in the skin or mucous 
membranes.  See, DORLAND'S, at 1664.
  According to the Court, porphyria cutanea tarda, associated with liver disease, is characterized by 
"cutaneous photosensitivity" that produces a number of skin disorders.  See, Brock v. Brown, 10 Vet. 
App. 155, 158 (1997).
  According to the information supplied by the veteran in the aforementioned SSA Form 3368, the veteran 
last worked as a computer salesman, from February 1989 to April 1993, six days per week.
  Using DORLAND's, the Court has defined "hemoptysis" as the expectoration of blood or of blood-stained 
sputum.  See, Schockley v. West, 11 Vet. App. 208, 210 (1998).
  In an attempt to define the term "fibromyalgia," the Court has explained that "myalgia" means muscular 
pain, while "fibro" is a prefix denoting relationship to fibers.  See, Hoag v. Brown, 4 Vet. App. 209, 211 
(1993). 
  Stevens Johnson Syndrome is a sometimes fatal form of erythema multiforme presenting with a flulike 
prodrome and characterized by systemic, as well as more severe, mucocutaneous lesions.  See, DORLAND'S 
at 1640.
  Alopecia is a disease in which the hair falls out.  It is also generally referred to as "baldness."  See, 
DORLAND'S, at 50.
  According to the Court, Raynaud's disease is a vascular disorder marked by recurrent spasm of the 
capillaries and especially those of the fingers and toes upon exposure to cold, characterized by pallor, 
cyanosis and redness in succession, usually accompanied by pain, and in severe cases progressing to local 
gangrene.  The terms "Raynaud's phenomenon" or "Raynaud's syndrome" are used to describe the 
symptoms associated with Raynaud's disease.   See, Watson v. Brown, 4 Vet. App. 309, 310 (1993).
  The medical term "scleroderma" refers to the chronic hardening and thickening of the skin, which may be 
a finding in several different diseases, occurring in a localized or focal form and as a systemic disease.  See, 
DORLAND'S at 1495.
  Using DORLAND's, the Court has defined the term "collagen disease" as a disease with widespread 
pathologic changes in the connective tissues, including thrombotic purpura and rheumatic fever.  See, Smith 
v. West, 11 Vet. App. 134, 135 (1998).
  The Court has defined "myositis" as muscular discomfort or pain from infection or an unknown cause.  
See, Godfrey v. Brown, 7 Vet. App. 398, 401 (1995).  It is then obvious that the term "polymyositis" will 
most likely refer to the same muscular discomfort or pain but in multiple areas of the body.  DORLAND'S 
defines "polymyositis," at 1329, as a chronic, progressive inflammatory disease of the skeletal muscle, 
occurring in both children and adults, and characterized by symmetrical weakness of the limb girdles, neck 
and pharynx, usually associated with pain and tenderness and sometimes preceded or followed by 
manifestations typical of scleroderma, arthritis, systemic lupus erythematosus or Sjögren's syndrome.

